                                            Case: 4:19-mj-00060-DDN Doc. #: 7 Filed: 05/28/19 Page: 1 of 1 PageID #: 32



                             AO 93 (Rev. 12/09)Search and Seizure Warrnn1 <l':igc ::!)

                                                                                                                                                                                                                Return
                              Case No.:                     Dale and lime warrant executed:                                                                                                                                                               Copy of waITant and inventory left with:
                               4:19MJ0060 !> t')t\[          0211212019 4:00 am                                          I                                                                                                                                     SA Greg Catey
                              Inventory made in the presence of:
                               .""".~"'"'r.;_~~--·.;_g.;_·~--t~_.Y.--
······--···················· 1-·                                 ........··-···-·····..-···-···-··_
                                                                                                  .. _
                                                                                                     ... _.··-··-···-·.._.. ·-·····-··.._ _.._._..........._... -····-···-····-·-··-····-····"'"".···-···-····-····'."""····-····-····-··-····-···-···-'····-·····-..···.....
                                                                                                                                                                                                                                                                        ····-···-····----····-·--.·····-·
                                                                                                                                                                                                                                                                                                  .... . . . . . . _. . . . . . . . . . . . . . . . . .._._
                                                                                                                                                                                                                                                                                                                                                       . . ... ·-··_.. ·-···-···...
                                                                                                                                                                                                                                                                                                                                                                                _ ..,,.
                                                                                                                                                                                                                                                                                                                                                                                    .... _
                                                                                                                                                                                                                                                                                                                                                                                         .... _
                                                                                                                                                                                                                                                                                                                                                                                              ...._,
                                                                                                                                                                                                                                                                                                                                                                                                  ....,__
                                                                                                                                                                                                                                                                                                                                                                                                      .. _..._.._........-1
                                                                                                                                                                                                                                                                                                                                                                                                                         .... ..
                              Inventory of the prope11y taken and name of any pe1·son(s) seized:

                                   Location data Cell Site information seized on 02-12-19 at 4:00am at 414 Washington Street Hannibal MO




                                                                                                                                                                                                       Certification


                                       I declare under penalty of pc1:jury that this inventory is correct and was returned along with the original warrant
                              to the designated judge.




                  .\
                              Date:                -~05=/2=8/201 ~                                                                                                                                        ~Jill                                                                Exec11ti11g officer's signature

                                                                                                                                                                                                                   _               _,_N__,_i~H-11 ~ J                                                                                                   f- 6-i:                          -r-Fa
                                                                                                                                                                                                                                                                                        Primed name and title
